MEMORANDUM **
Appellants Studio 2000 USA Inc. (“Studio”) and Studio’s bankruptcy counsel, Albert Kun, appeal the Bankruptcy Appellate Panel’s (“BAP”) decisions affirming the bankruptcy court, which dismissed Studio’s Chapter 11 case and imposed sanctions on Kun. We have jurisdiction pursuant to 28 U.S.C. § 158(d).
After a careful review of the record and briefs, we affirm for the reasons stated in the well-reasoned BAP opinions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.